Title: From George Washington to Robert Dick, 1 April 1789
From: Washington, George
To: Dick, Robert

 

Sir,
Mount Vernon, April 1st 1789.

In acknowledging the receipt of your obliging favor of the 28 ult. I pray you to be assured that no improper use shall be made of the important disclosure it contains, and of the sense I have of the confidence reposed in me by the communication.
Your sentiments with respect to the policy which ought to be observed towards the Settlers of the Western Country appear to be exceeding just; and, as the subject merits it, so I have little doubt of its obtaining the serious attention of the new Government. With great esteem, I am Sir, Your most obedient humble Servant.

G. Washington

